Case: 1:19-cv-01655-SO Doc #:1 Filed: 07/21/19 1 o0f6. PagelD #: 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
John P. McKiel Case No.
3015 Jaeger Road
Lorain, Ohio 44053 Judge:
and
Magistrate:

Elinor R. McKiel

3015 Jaeger Road Plaintiffs’ Complaint
Lorain, Ohio 44053
(Jury demand endorsed hereon)

Plaintiffs,
VS.

City of Lorain, Ohio

c/o Patrick D. Riley, Esq.
Lorain City Law Director
3™ Floor Lorain City Hall
200 West Erie Ave.
Lorain, Ohio 44052

and

“Unconstitutional Actor(s)”
names and addresses
presently unknown

Defendant(s).
Introduction

1. This is a direct action by Plaintiffs John P. McKiel and Elinor R. McKiel against the
defendant City of Lorain, Ohio an Ohio municipality and political subdivision as
authorized by direct suit against it by virtue of the decision of Knick v. Township of
Scott, Pennsylvania, et al., 588 U.S. (2019) Decided June 21, 2019, for its

violation of The Takings Clause of the Fifth Amendment and its refusal to pay

 
Case: 1:19-cv-01655-SO Doc #:1 Filed: 07/21/19 2 of 6. PagelD #: 2

plaintiffs Just Compensation for the takings and damages Lorain has caused to
plaintiffs McKiels. It also seeks to presents a 42 U.S.C. §1983 claim upon discovered
defendants who determined not to pay the plaintiffs for their real property while
taking their real property.

Jurisdiction & Venue
. This Court has jurisdiction over this matter by virtue of the decision of Knick v.
Township of Scott, Pennsylvania, et al., 588 U.S.___ (2019) Decided June 21, 2019,
This Court has original jurisdiction of this action as it raises issues arising under the
Constitution, laws, or treaties of the United States. See: 28 U.S.C. §1331.
. Venue lies in this Court pursuant to 28 U.S.C. §1391(b) because all or a substantial
part of the events or omissions giving rise to the claims occurred in Lorain County,
Ohio within this District and Division. Venue also is proper as all of the parties reside
within the boundary of this District and Division.

Count One

Violation of The Takings Clause Fifth Amendment

. Plaintiffs incorporate by reference the foregoing allegations as set forth previously
above in this complaint as if fully rewritten herein.
. Plaintiffs John P. McKiel and Elinor R. McKiel are the owners of real property
located within the municipal boundaries of the City of Lorain.
. Defendant the City of Lorain, Ohio is a statutory municipal city and political
subdivision of the State of Ohio.
. Plaintiffs John P. McKiel and Elinor R. McKiel assert that the City of Lorain, Ohio

has taken their real property as a direct and proximate result of government-induced

2
10.

Ls.

12.

ie

Case: 1:19-cv-01655-SO Doc #:1 Filed: 07/21/19 3 of 6. PagelD #: 3

flooding that their real property directly related to its approval of a change to the
natural flow of the watershed thereby creating nuisance conditions to plaintiffs’ real
property; Defendant did change the natural flow of the watershed and failed to
compensate the plaintiffs for the taking of a new perpetual drainage easement and its
continuing perpetual nuisance and damages caused to their real property.

Plaintiffs John P. McKiel and Elinor R. McKiel have presented their claims for
resolution to the Defendant City of Lorain, Ohio by satisfaction to its Law Director
and to its Lorain City Council numerous times all to no avail.

Defendant City of Lorain, Ohio has formally asserted that it is immune from suit and
has no liability to plaintiffs and that it can take their real property interests without
having to pay any just compensation.

Section 19, Article I, Ohio Constitution, and the Fifth Amendment and Fourteenth
Amendment to the Constitution of the United States of America require that
compensation be paid to a citizen landowner when the state government decides to
take and/or causes damages to an owner’s property.

Defendant City of Lorain, Ohio has violated The Takings Clause of the Fifth
Amendment and has refused to pay plaintiffs Just Compensation and claims it is
immune from having to pay a compensation for its taking.

Defendant City of Lorain, Ohio is malicious and obstinate in its refusal to provide
compensation to plaintiffs and fails obey the commands of the Fifth Amendment and
of the Constitution both State and Federal.

Plaintiffs as a direct and proximate result of the unconstitutional behaviors of

defendant and its agents are damaged by such behaviors, actions, and conduct.

3

 
14.

15.

16.

Li.

Case: 1:19-cv-01655-SO Doc #:1 Filed: 07/21/19 4 of 6. PagelD #: 4

Second Claim
Violation of Section 42 U.S.C. §1983
Plaintiffs incorporate by reference the foregoing allegations as set forth previously

above in this complaint as if fully rewritten herein.

42 U.S.C. § 1983. Civil action for deprivation of rights

Every person who, under color of any statute, ordinance, regulation, custom, or usage,
of any State or Territory or the District of Columbia, subjects, or causes to be
subjected, any citizen of the United States or other person within the jurisdiction
thereof to the deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an action at law, suit in
equity, or other proper proceeding for redress,...”. [edited/condensed] 42 U.S.C. § 1983.

Unknown agents of the defendant City of Lorain, Ohio, possibly including members
of the Lorain City Council and the Lorain City Administration hereinafter yet
identified, hereinafter identified as defendant “Unconstitutional Actor(s)” have under
color of law caused plaintiffs to be subjected to the loss and deprivation of their
rights, privileges, or immunities secured by the Constitution and laws as described in
this complaint.
Plaintiffs as a direct and proximate result of the unconstitutional behaviors of
defendant City of Lorain, Ohio and its currently Unknown agents of the defendant
City of Lorain, Ohio have been damaged by such unconstitutional behaviors, actions,
and conduct.

Wherefore, Plaintiffs John P. McKiel and Elinor R. McKiel demand judgment
against Defendant City of Lorain, Ohio and respectfully pray that this Court:
A. Issue a declaratory judgment that the acts, policies, customs, practices, applicable

ordinances and procedures of defendant being used against the plaintiffs and

4

 
Case: 1:19-cv-01655-SO Doc #:1 Filed: 07/21/19 5o0f6. PagelD #: 5

plaintiffs’ property in this matter violate and continues to violate the plaintiffs’
constitutional and statutory rights as guaranteed by the Fifth and Fourteenth
Amendment to the Constitution of the United States of America, Section 19 of
Article I of the Ohio Constitution, and Ohio statutory law of eminent domain.

B. Order that the plaintiffs John P. McKiel and Elinor R. Mckiel be granted
compensatory damages for the taking in the sum of $500,000.00.

C. Order defendant City of Lorain, Ohio to initiate eminent domain proceedings for
the perpetual drainage easement and taking of their real property accomplished by
the permanent shift of the watershed and the consequent damages it is responsible
for as a result of the nuisance damages, government-induced flooding as is being
experienced by John P. McKiel and Elinor R. McKiel upon their real property.

D. Order each defendant to cease their unconstitutional behaviors toward Lorain
Citizens and John P. McKiel and Elinor R. McKiel.

E. Grant such further relief as the Court may deem proper, including all other relief
to which the plaintiffs may be justly and properly entitled, and including further
all litigation costs, experts fees, an award of their attorney’s fees under 42. U.S.C.
§ 1988 and for all such other and further relief as this Court deems proper.

Robert J. Gargasz Co., L.P.A.

Ai LW te ‘
By:_/ Ale ITTY
Robert J. Gargasz, Es¢. (0007136)
Attorney for Plaintiffs
John P. McKiel and Elinor R. McKiel
1670-C Cooper Foster Park Road
Lorain, OH 44053
(440) 960-1670
fax (440) 960-1754

email: rjgargasz(@gmail.com

 
Case: 1:19-cv-01655-SO Doc #:1 Filed: 07/21/19 6 of 6. PagelD #: 6

Jury Demand
The Plaintiffs hereby demand a trial by jury on all issues so triable.

Robert J. Gargasz Co.,

By: YbAf

Robert J. Gargasz, Esq. (0067136)
Attorney for Plaintiffs

John P. McKiel and Elinor R. McKiel
1670-C Cooper Foster Park Road
Lorain, OH 44053

(440) 960-1670

fax (440) 960-1754

email: rjgargasz(@gmail.com

 
 

State of Ohio/Lorain County ss: VERIFICATION

Elinor R. McKiel, first being duly sworn, deposes and says that the allegations contained in the above

Complaint are true as she verily believes.

hares 42 <yelkied

Elinor R. McKiel

Sworn to before me and subscribed in my presence this / 5 day of Guts 2019.

 
 
 
  

ie nw GARGAS
g) NOTARY PUBLIC, STATE CE OHIO
BBs) wy COMN'SSION EXPIRES 6/288 3/2

John P. McKiel, first being duly sworn, deposes and says that the allegations contained in the above

[kL gh

[pot P. McKiel

Sworn to before me and subscribed in my presence J / S _!™~ day of Goby. 2019.
Karka. MK rg

aio pe

Complaint are true as he verily believes.

  

” KATHRYN M. GARGASZ
‘) NOTARY PUBLIC, STATE OF OHIO
MY COMM!SSION EXPIRES 6268 3/23

 
